DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
In response to the September 29, 2020 Election Restriction Requirement, Applicant elected Group I (claims 1 – 10) without traverse, and elected subspecies A1, B9b, C2, D2, E1, F6 with traverse. 
Applicant amended independent claim 1, amended dependent claims 2, 3, and 5 – 10, cancelled claims 11 – 20 and added claims 21 – 30. Please note that Applicant deleted the portion of claim 1 that distinguished Invention I from Inventions II and III. 
For purposes of clarity, the claims subspecies are:
subspecies A1 is disclosed in figures 1 – 8 (damper frame 140)
subspecies B9b is disclosed in figures 31 – 33 (damper assembly 752)
subspecies C2 is disclosed in figures 29, 30 (deployment member 704)
species D has been withdrawn 
subspecies E1 is disclosed in figures 11, 12, 12A, and 13 (antenna 306)
subspecies F6 is disclosed in figure 24 (control module 646)
It is respectfully noted that because Applicant elected the damper assembly (subspecies B9B: figures 31 – 33 (752)), Claims 8 – 10 are drawn to a non-elected embodiment of subspecies B9A: figures 29 – 30: (702)) 

While Applicant asserts that claims 1 - 10 and 21 – 30 read on the elected subspecies, it is respectfully noted that claims 8 – 10 disclose the structure of damper assembly species B9a (figs 29, 30: (700/702)), not damper assembly species B9b (750/752).
Claim 1 is generic to subspecies B9a and B9b: 
[0154] The damper assembly 702 includes a damper body 706 and a damper blade 708 that is pivotably secured relative to the damper body 706. The damper blade 708 includes a resilient seal 710 that extends radially outwardly from the damper blade 708  (B9A, figures 29, 30)
[0158] A resilient seal 790 extends radially outwardly from the first damper blade segment 764 and the second damper blade segment 768. (B9B, not shown in the figures 31 - 33 [0157 - 0158])
Claim 30 is generic to subspecies C2 and unelected subspecies B9A:
[0083] In some cases, the elongated deployment member 132 has an end portion 162 (subspecies C1, fig 4) that is opposite where the elongated deployment member 132 is secured to the damper assembly 130, and the end portion 162 may be configured to be secured to a wall of the register boot 122 to help hold the damper assembly 130 in the duct 120 when the damper assembly 130 is in the operational configuration.
[0153] In some cases, the elongated deployment member 704 (subspecies C2, figs 29, 30) may be configured to be secured to the register boot, and to extend upstream therefrom in order to help hold the damper assembly 702 in position within the duct 120a.
It is respectfully noted that elongated deployment member 704 lacks apertures indicated along the length of elongated deployment members 132 and 754, the apertures facilitating attachment to a register boot.
It is respectfully noted that figure 32 appears to disclose an elongated deployment member (subspecies C3 (754)) discloses apertures indicated along the length of elongated deployment members 754, similar to elongated deployment member 132, the apertures facilitating attachment to a register boot.
Applicant's election with traverse of subspecies1 A1, B9B, C2, E1 and F6 is acknowledged. The traversal is on the ground(s) that “a prima facie case showing that the species meet the criteria of distinctness required by MPEP §808.02 and MPEP §806.05…fail(ing) to provide any examples or explanation of how claims directed to a particular species recites characteristics that are mutually exclusive from characteristics of claims directed to a different species” (inter alia
The examiner respectfully notes that this is not found to be persuasive, because within each of the species, each of their respective subspecies are distinct, per MPEP §806.05(j).
§806.05(j) Related Products; Related Processes: To support a requirement for restriction between two or more related product inventions, or between two or more related process inventions, both two-way distinctness and reasons for insisting on restriction are necessary, i.e., separate classification, status in the art, or field of search. See MPEP §808.02. See MPEP §806.05(c) for an explanation of the requirements to establish two-way distinctness as it applies to inventions in a combination/subcombination relationship. For other related product inventions, or related process inventions, the inventions are distinct if
(A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive;
(B) the inventions as claimed are not obvious variants; and
(C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 802.01.
§806.05(j) The burden is on the examiner to provide an example to support the determination that the inventions are distinct, but the example need not be documented. If applicant either proves or provides convincing evidence that the example suggested by the examiner is not workable, the burden is on the examiner to suggest another viable example or withdraw the restriction requirement.

Indeed, “the burden is on the examiner to provide an example to support the determination that the inventions are distinct”. Respectfully, to establish two-way distinctness for the damper assembly species B, forty-five distinctness rationales would be required for species B, alone. Should Applicant find it necessary for the examiner to establish two-way distinctness for the five species – a total of eighty-five distinctness rationales – it is respectfully requested that Applicant contact the examiner at the telephone number, below.
In an effort to assure cooperative prosecution, an example of a two-way distinction between species B9A and B9B is as follows:
The inventions of species B9a and species B9b are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a 
species B9a (figs 29 – 30: (702)) as discloses:
A drive motor 712 is secured relative to the damper body 706, and in some cases may be disposed within the damper body 706. [0154]
The damper assembly 702 includes a first pair of spring-loaded standoffs 720 that extend radially outwardly from the damper body 706. Each of the first pair of spring-loaded standoffs 720 extend orthogonally to the elongated deployment member 704. In some instances, the damper assembly 702 includes a second pair of spring-loaded standoffs 722 that extend radially outwardly from the damper body 706. Each of the second pair of spring- loaded standoffs 722 may extend orthogonally to the elongated deployment member 704 as well46 of 55 as being orthogonal to the first pair of spring-loaded standoffs 720. [0156]
while species B9b does not.
species B9b (figs 31 – 33 (752)) as discloses: 
The damper assembly 702 includes a first pair of spring-loaded standoffs 720 that extend radially outwardly from the damper body 706. Each of the first pair of spring-loaded standoffs 720 extend orthogonally to the elongated deployment member 704. In some instances, the damper assembly 702 includes a second pair of spring-loaded standoffs 722 that extend radially outwardly from the damper body 706. Each of the second pair of spring- loaded standoffs 722 may extend orthogonally to the elongated deployment member 704 as well46 of 55 as being orthogonal to the first pair of spring-loaded standoffs 720. [0157]
The damper assembly 752 includes a first damper blade segment 764 that is pivotably secured to the damper body 756 and extends upstream from the damper body 756. The first damper blade segment 764 includes a first linking segment 766 that extends between the first damper blade segment 764 and the nut 762. [0158]
The damper assembly 752 includes a second damper blade segment 768 that is pivotably secured to the damper body 756 and extends upstream from the damper body 756. The second 
The first linking segment 766 and the second linking segment 770 constrain the nut 762 against rotation such that rotation of the threaded rod 758 causes the nut 762 to translate along the threaded rod 758, and translation of the nut 762 in a first direction indicated by an arrow 780 causes the first damper blade segment 764 and the second damper blade segment 768 to pivot closer together while translation of the nut 762 in a second direction indicated by an arrow 782 causes the first damper blade segment 764 and the second damper blade segment 768 to pivot farther apart. [0158]
while species B9a does not.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. For purposes of the initial requirement, a serious burden on the examiner may be  prima facie  shown, by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in  MPEP §  808.02. Respectfully, examining the two inventions would involve different search queries in different fields, where art appropriate for species B9a would not also yield appropriate art for species B9b.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the damper blade 708” in the “a second position” as described in the specification [0154].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first linking segment is configured move at least partially into the cutout portion when the first damper blade segment moves from the first position to the second position” (Claim 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a plane”, wherein the plane is “extending through the damper body and passing between the first damper blade segment 764 and the second damper blade segment 768” as described in the specification [0161] (Claim 6). 
For purposes of examination, the “a plane”  - that extends between the damper blade segments - is annotated below:

    PNG
    media_image1.png
    264
    471
    media_image1.png
    Greyscale

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings (figs 31, 32) are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 750 and 752 have both been used to designate a “damper assembly”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
In re Claim 22, the limitation “wherein the seal seals against an interior of the duct when the damper body is positioned within the duct”, the seals seal against an interior of the duct only when the damper body is positioned within the duct and the damper blade is in the first position
In re Claim 25, the limitation “a cutout portion” has been understood to be an aperture in its respective damper blade segment.  The “a cutout portion” could be interpreted as either a recess within the surface of the blade, or an aperture through the blade. The disclosure specification paragraph [0159 – 0160] does not clarify the structure.  However, figure 33 blade segment 764 appears to disclose that the “cutout portion” is an aperture.
In support of this interpretation, specification paragraph [0096]  discloses “In some cases, the damper blade 142 includes a cutout 216 that is configured to accommodate at least part of the drive motor body 210”; figure 7 clearly discloses that a “cutout” included in the blade that is an aperture.
In re Claim 30, please note that the limitation “an installation location” has been understood to be “an access location”, as the damper body is installed in a duct, and not a register boot. 

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 22 – 24 and 27 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Votaw et al (US 2015/0159908).
In re Claim 1, Votaw et al discloses a damper (fig 1) configured for placement within a ductwork system (fig 9: (920)), the ductwork system including a duct that supplies conditioned air through a register boot (90) [0028] to a register vent within a room of a building [0002], the damper comprising: 
a damper body (fig 1: (130/140)); 
a damper blade (160) pivotally secured relative to the damper body, wherein the damper blade includes a resilient seal (150) extending radially outwardly from the damper blade, 
the damper blade configured to be pivotally movable between a first position (fig 1) in which air flow is restricted from flowing past the damper blade and a second position (fig 2) in which air flow is less restricted from flowing past the damper blade; and
a drive motor (100) (“the actuator 100 may be driven by electro/mechanical methods, such as a motor” [0027]),  secured relative to the damper body (130) wherein the drive motor is configured to move the damper blade between the first position and the second position [0029]. 
In re Claim 3, Votaw et al discloses wherein the drive motor (100) defines a drive motor axis of rotation (along length of (100)), wherein the damper blade (160) defines a pivot axis ((190), annotated figs 2, 8; below) along which the damper blade pivots, and wherein the pivot axis is perpendicular (as seen in fig 2) to the drive motor axis (along (100)) of rotation. 
Please note that as the internal actuator member 210 moves from one end of the actuator 100 to the other end, the internal actuator member 210 moves the retractable member 110 from a first position to a second position [0027].
As the motor would extend and retract internal actuator (210) within actuator (100), the (drive) motor axis has been understood to be approximately the same axis as a central axis of the actuator (100)

    PNG
    media_image2.png
    377
    856
    media_image2.png
    Greyscale

In re Claim 4, Votaw et al discloses wherein the damper blade (160) comprises a first damper blade segment and a second damper blade segment (annotated fig 2, above). 
In re Claim 6, Votaw et al discloses wherein the first damper blade segment and the second damper blade segment are each pivotally secured at one end thereof (at hinge member, figs 1, 8: (170)) to annotated fig 3, below), wherein the plane extends through the damper body and passes between the first damper blade segment and the second damper blade segment [0024]. 

    PNG
    media_image3.png
    292
    665
    media_image3.png
    Greyscale

In re Claim 22, Votaw et al discloses wherein the resilient seal (150) is configured to seal against an interior of the duct when the damper body is positioned within the duct [0023].
In re Claim 23, the damper blade of Votaw et al has been discussed, wherein the first damper blade segment (160) includes a first side and a curved side extending between a first end (fig 3, annotated, below) a second end of the first side. 

    PNG
    media_image4.png
    335
    681
    media_image4.png
    Greyscale

Votaw et al teaches that “the foldable damper blade 160 may also be a square, a rectangle, or an oblong shape that fits a ductwork passage and obstructs or reduces the flow of air through the ductwork”. [0022].  Accordingly, an oblong shape would yield wherein the first damper blade segment includes a first side, a second side parallel to the first side, and a curved side extending between the first side and the second side.
In re Claim 24, Votaw et al discloses wherein the first damper blade segment and the second damper blade segment are configured to move substantially in unison (as seen in figures 1, 2) when the restricted air flow) and the second position (less restricted air flow). 

In re Claim 27, Votaw et al discloses a damper (fig 1) configured for placement within a ductwork system (fig 9) comprising a duct (920), the damper comprising: 
a damper body (fig 1: (130/140)); 
a damper blade (160) pivotally secured relative to the damper body, wherein the damper blade includes a resilient seal (150) configured to seal against an interior of the duct, wherein the  resilient seal extends radially outwardly from the damper blade (as seen in the figures), and
wherein the damper blade (160) is configured to be pivotally movable along a pivot axis (annotated figs 2, 8, above) defined by the damper blade between a first position (fig 1) in which air flow is restricted from flowing past the damper blade and a second position (fig 2) in which air flow is less restricted from flowing past the damper blade; and
a drive motor (100) ([0027] “the actuator 100 may be driven by electro/mechanical methods, such as a motor”) secured relative to the damper body (130), wherein the drive motor is configured to move the damper blade between the first position and the second position [0029]. 

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1, 3 – 7, 26, 23, 24, 22, 27, and 282 are rejected under 35 U.S.C. §103 as being unpatentable over McCabe (US 6,447,393) in view of Votaw et al et al (US 2015/0159908).
In re Claim 1, McCabe discloses a damper (figs 4 – 6) configured for placement within a ductwork system, the ductwork system including a duct that supplies conditioned air through a register boot to a register vent within a room of a building (col 6, lns 28 – 33), the damper comprising: 
a damper body (10); 
a damper blade (16/16) pivotally secured relative to the damper body, 
the damper blade configured to be pivotally movable between a first position (fig 5: closed) in which air flow is restricted from flowing past the damper blade and a second position (fig 4: open) in which air flow is less restricted from flowing past the damper blade; and
a drive motor (40) secured relative to the damper body, wherein the drive motor is configured to move the damper blade between the first position (fig 5) and the second position (fig 4) (col 4, lns 55 – 66) 
McCabe lacks wherein the damper blade includes a resilient seal extending radially outwardly from the damper blade.
Votaw et al teaches a damper (fig 1) configured for placement within a ductwork system (fig 9: (920)), the ductwork system including a duct that supplies conditioned air through a register boot (90) [0028] to a register vent within a room of a building [0002], the damper comprising: 
a damper body (fig 1: (130/140)); 
a damper blade (160) pivotally secured relative to the damper body, wherein the damper blade includes a resilient seal (150) extending radially outwardly from the damper blade, (as seen in the figures) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCabe, as taught by Votaw et al, such that the damper blade includes a resilient seal extending radially outwardly from the damper blade, for the benefit of reducing leakage around the damper blade and improved temperature control.
Regarding the preamble recitation of “configured for placement within a ductwork system, the ductwork system including a duct that supplies conditioned air through a register boot to a register vent within a room of a building”, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. 
However, it is respectfully noted that Votaw et al (fig 9) teaches that such a technique is known in the art.

    PNG
    media_image5.png
    511
    763
    media_image5.png
    Greyscale

In re Claim 3, McCabe discloses wherein the drive motor (40) defines a drive motor axis of rotation (along axis shaft (28)), wherein the damper blade (16/16) defines a pivot axis (along axis of pivot points (26)) along which the damper blade pivots, and wherein the pivot axis is perpendicular (as can be seen in the figures
In re Claim 4, McCabe discloses wherein the damper blade (figs 4, 5 (16/16)) comprises a first damper blade segment (16) and a second damper blade segment (16). 
In re Claim 5, McCabe discloses:
 wherein the first damper blade segment (16) and the second damper blade segment (16) are configured to pivot towards each other (into position disclosed in fig 4) when moving from the first position to the second position, and 
wherein the first damper blade segment and the second damper blade segment are configured to pivot away from each other (into position disclosed in fig 5) when moving from the second position to the first position (col 4, ln 44 – col 5, ln 42). 
[AltContent: textbox (Nut, threadedly engaged with threaded rod – )]
    PNG
    media_image6.png
    625
    835
    media_image6.png
    Greyscale

In re Claim 6, McCabe teaches wherein the first damper blade segment (16) and the second damper blade segment (16) are each pivotally secured at one end thereof to the damper body and configured to pivot relative to a plane (defined by pivot points (26)), wherein the plane extends through the damper body (as can be seen in figs 4, 5) and passes between the first damper blade segment and the second damper blade segment.  
In re Claim 7, McCabe teaches further comprising:
a threaded rod (28) configured to extend upstream from a damper body (16/16) when the damper body is positioned within the ductwork system, the threaded rod being operably coupled to a drive motor (40), wherein the threaded rod is configured to rotate in response to the drive motor being actuated (col 4, lns 50 – 54); and 
a nut (annotated above figs 4, 5: at bracket (14)) threadedly engaged with the threaded rod (28), 
wherein the first damper blade segment (16) includes a first linking segment (20) extending between the first damper blade segment and the nut, and 
wherein the second damper blade segment (16) includes a second linking segment (20) extending between the second damper blade segment and the nut. 
In re Claim 263, McCabe teaches wherein the damper is configured to constrain the nut against rotation (“fasten(ed) to brace (14)”, col 4, ln 66 – col 5, ln 1).), wherein the nut is configured to translate along the threaded rod (figs 4, 5: (28)) in a first direction or a second direction when the threaded rod rotates and the nut is constrained against rotation, wherein the damper (16/16) is configured such that translation of the nut in the first direction causes the first damper blade segment  (16) and the second damper blade segment (15) to pivot towards each other (towards the position in fig 4), and wherein the damper is configured such that translation of the nut in the second direction causes the first damper blade segment and the second damper blade segment to pivot away from each other (towards the position in fig 5; col 7, lns 35 – 42.
In re Claim 23, the system of McCabe has been discussed, wherein figures 3 and 6 disclose a round and/or a rectangular duct, and so accordingly the figures lacks wherein the first damper blade segment (16) includes a first side, and a second side parallel to the first side, and a curved side extending between the first side and the second side.
However, McCabe also discloses wherein “This design lends itself more readily to …oval duct configurations (col 2, lns 44 – 46).  Accordingly, an oval shaped duct and damper  would yield wherein the first damper blade segment includes a first side, a second side parallel to the first side, and a curved side extending between the first side and the second side.
In re Claim 24, McCabe teaches wherein the wherein the first damper blade segment (16) and the second damper blade segment (16) are configured to move substantially in unison (as seen in figures 4, 5) when the damper blade (16/16) moves between the first position (restricted air flow: fig 5) and the second position (less restricted air flow: fig 4). 
Claims 8 – 10 
In re Claim 22, the proposed system has been discussed (see above, In re Claim 1) wherein McCabe lacks wherein the damper blade includes a resilient seal, therefore lacks wherein the seal seals against an interior of the duct when the damper body is positioned within the duct. 
Votaw et al teaches a damper (fig 1) configured for placement within a ductwork system (fig 9: (920)), the ductwork system including a duct that supplies conditioned air through a register boot (90) [0028] to a register vent within a room of a building [0002], the damper comprising: 
a damper body (fig 1: (130/140)); 
a damper blade (160) pivotally secured relative to the damper body, wherein the damper blade includes a resilient seal (150) extending radially outwardly from the damper blade, (as seen in the figures) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCabe, as taught by Votaw et al, such that the damper blade includes a resilient seal extending radially outwardly from the damper blade, for the benefit of reducing leakage around the damper blade and improved temperature control.

In re Claim 27, McCabe discloses a damper (figs 4 – 6) configured for placement within a ductwork system comprising a duct, the damper comprising:
a damper body (10); 
a damper blade (16/16) pivotally secured relative to the damper body,
wherein the damper blade (16/16) is configured to be pivotally movable along a pivot axis (horizontal axis at (26)) defined by the damper blade between a first position (fig 5) in which air flow is restricted from flowing past the damper blade and a second position (fig 4) in which air flow is less restricted from flowing past the damper blade; and
a drive motor (40) secured relative to the damper body, wherein the drive motor is configured to move the damper blade between the first position (fig 5) and the second position (fig 4) (col 4, lns 55 – 66). 
McCabe lacks wherein the damper blade includes a resilient seal configured to seal against an interior of the duct, wherein the resilient seal extends radially outwardly from the damper blade.
Votaw et al teaches wherein a damper blade (160) includes a resilient seal (150) configured to seal against an interior of the duct (when in the closed position), wherein the resilient seal extends radially outwardly from the damper blade (as seen in the figures).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCabe, as taught by Votaw et al, such that the damper blade includes a resilient seal extending radially outwardly from the damper blade configured to seal against an interior of the duct (when in the closed position), for the benefit of reducing leakage around the damper blade and improved temperature control.
In re Claim 28, McCabe has been discussed above (In re Claim 27) and discloses wherein the damper blade (16/16) comprises:
a first damper blade segment (16) and a second damper blade segment (16), wherein the first damper blade segment and the second damper blade segment are configured to pivot towards each other when moving from a first position to a second position (fig 4: open), and 
wherein the first damper blade segment (16) and the second damper blade segment (16) are configured to pivot away from each other (fig 5: closed) when moving from the second position to the first position (col 4, ln 44 – col 5, ln 42). 

Claims 21, 24, 29, and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Votaw et al (US 2015/0159908), in view of Edmisten (US 2008/0014859).
In re Claim 21, the system of Votaw et al has been discussed, but lacks a deployment strap coupled to the damper body and configured to extend downstream from the damper body when the damper body is positioned within the ductwork system, wherein the deployment strap is configured to facilitate placement of the damper body in the duct of the ductwork system from an installation location within or downstream of the register boot.
Edmisten teaches a deployment strap (figs 1 – 5: (24)) coupled to a damper body (22) and configured to extend downstream (towards register boot (12) and register vent (16)) from the damper body (22) when the damper body is positioned within a ductwork system (10), wherein the deployment strap (24) 
“Typically, the damper assembly 20 is inserted into the boot 12 until the end of the mounting plate 24 having the movably attached damper plate 22 is positioned adjacent a lip 13 of the boot collar 14 that meets the outlet end of the air duct 10” [0020].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Votaw et al, as taught by Edmisten, such that the assembly comprises:
a deployment strap coupled to the damper body and configured to extend downstream from the damper body when the damper body is positioned within the ductwork system, 
wherein the deployment strap is configured to facilitate placement of the damper body in the duct of the ductwork system from an installation location within or downstream of the register boot 
for the benefit of readily installing a damper assembly within an air duct of an existing air handling system without dismantling and subsequently reconstructing the air duct and surrounding infrastructure [0005].
In re Claim 2, the proposed system has been discussed, wherein Edmisten teaches the deployment strap (24) is configured to be secured to the register boot (figs 2 – 4: (12)), and when the deployment strap is secured to the register boot (via fastener (27) [0020]), the deployment strap (24) extends upstream (of damper (22)) and helps hold the retrofit damper in position within the duct (10). 
In re Claim 29, the proposed system has been discussed above (In re Claim 27), but lacks a deployment strap coupled to the damper body and configured to extend downstream from the damper body when the damper body is positioned within the ductwork system, wherein the deployment strap is configured to facilitate placement of the damper body in the duct of the ductwork system from an installation location within or downstream of a register boot. 
Edmisten teaches a deployment strap (figs 1 – 5: (24)) coupled to a damper body (22) and configured to extend downstream (towards register boot (12) and register vent (16)
“Typically, the damper assembly 20 is inserted into the boot 12 until the end of the mounting plate 24 having the movably attached damper plate 22 is positioned adjacent a lip 13 of the boot collar 14 that meets the outlet end of the air duct 10” [0020].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Votaw et al, as taught by Edmisten, such that the assembly comprises:
a deployment strap coupled to the damper body and configured to extend downstream from the damper body when the damper body is positioned within the ductwork system, 
wherein the deployment strap is configured to facilitate placement of the damper body in the duct of the ductwork system from an installation location within or downstream of the register boot 
for the benefit of readily installing a damper assembly within an air duct of an existing air handling system without dismantling and subsequently reconstructing the air duct and surrounding infrastructure [0005].

In re Claim 30, Votaw et al discloses a damper (fig 1) configured for placement within a ductwork system (fig 9: (920)), the ductwork system including a duct that supplies conditioned air through a register boot (90) [0028] to a register vent within a room of a building [0002], the damper comprising: 
a damper body (fig 1: (130/140)); 
a damper blade (160) pivotally secured relative to the damper body, wherein the damper blade includes a resilient seal (150) configured to seal against an interior of the duct, wherein the resilient seal extends radially outwardly from the damper blade (as seen in the figures), and
wherein the damper blade is configured to be pivotally movable along a pivot axis (annotated, above) defined by the damper blade (160) between a first position (fig 1) in which air flow is restricted from flowing past the damper blade and a second position (fig 2) in which air flow is less restricted from flowing past the damper blade; 
a drive motor (100) ([0027] “the actuator 100 may be driven by electro/mechanical methods, such as a motor
Votaw et al lacks a deployment strap coupled to the damper body, wherein the deployment strap is configured to facilitate placement of the damper body in the duct of the ductwork system from an installation location within or downstream of the register boot, wherein the deployment strap is configured to be secured to the register boot, and wherein when the deployment strap is secured to the register boot, the deployment strap extends upstream and helps hold the retrofit damper in position within the duct.
Edmisten teaches a deployment strap (figs 1 – 5: (24)) coupled to a damper body (22), wherein the deployment strap (24) is configured to facilitate placement of the damper body in a duct of a ductwork system (10) from an installation location within or downstream of a register boot (as seen in figs 1 – 5: (12)). 
“Typically, the damper assembly 20 is inserted into the boot 12 until the end of the mounting plate 24 having the movably attached damper plate 22 is positioned adjacent a lip 13 of the boot collar 14 that meets the outlet end of the air duct 10” [0020].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Votaw et al, as taught by Edmisten, such that the system comprises a deployment strap coupled to the damper body, wherein the deployment strap is configured to facilitate placement of the damper body in the duct of the ductwork system from an installation location within or downstream of the register boot, wherein the deployment strap is configured to be secured to the register boot, and wherein when the deployment strap is secured to the register boot, the deployment strap extends upstream and helps hold the retrofit damper in position within the duct, for the benefit of readily installing a damper assembly within an air duct of an existing air handling system without dismantling and subsequently reconstructing the air duct and surrounding infrastructure [0005].

Claim 25 is rejected under 35 U.S.C. §103 as being unpatentable over Votaw et al (US 2015/0159908) in view of Brown (US 5,076,316).
In re Claim 25,
Brown teaches a flow control valve (figs 2 – 4) comprising a first damper blade segment (52) with a corresponding first linking segment (90), and a second damper blade segment (54) with a corresponding second linking segment (92), wherein:
 a first linking segment (90) is complementary to a cutout portion (72) of the first damper blade segment, 
wherein the first linking segment is configured move at least partially into the cutout portion when the first damper blade segment moves from a first position (fig 2) to a second position (fig 3). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Votaw et al, as taught by Brown, such that
the first linking segment is complementary to a cutout portion of the first damper blade segment, and
wherein the first linking segment is configured move at least partially into the cutout portion when the first damper blade segment moves from a first position to a second position. 
for the benefit of minimizing pressure drop across the flow control valve when configured in the open position (fig 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Matlock (US 2016/0357119): discloses a damper (fig 2a – 2c: (1)) configured for placement within a ductwork system, the ductwork system including a duct (2) that supplies conditioned air through a register vent (6) within a room of a building, the damper comprising: 
a damper body (10); 
a damper blade (20) pivotally secured relative to the damper body
 wherein the damper blade is configured to be pivotally movable along a pivot axis [0048] defined by the damper blade between a first position (fig 2C) in which air flow is restricted from flowing past the damper blade and a second position (2A) in which air flow is less restricted from flowing past the damper blade; 
a drive motor (30/40) secured relative to the damper body, wherein the drive motor is configured to move the damper blade between the first position and the second position; and 
a deployment strap (14/14a) coupled to the damper body, wherein the deployment strap is configured to facilitate placement of the damper body in the duct of the ductwork system from an installation location within or downstream of a register boot, wherein the deployment strap is configured to be secured to the register boot, and wherein when the deployment strap is secured to the register boot, the deployment strap extends upstream and helps hold the retrofit damper in position within the duct. 
Cole (US 3,976,245)  discloses a damper (fig 7: (24), and figs 2, 3) configured for placement within a ductwork system, the ductwork system including a duct (12) that supplies conditioned air, the damper comprising: 
a damper body (26); 
a damper blade (230/32) pivotally secured relative to the damper body
 wherein the damper blade is configured to be pivotally movable along a pivot axis (as seen in fig 3) defined by the damper blade between a first position (fig 2) in which air flow is restricted from flowing past the damper blade and a second position (fig 3) in which air flow is less restricted from flowing past the damper blade; 
a drive (60) secured relative to the damper body, wherein the drive motor is configured to move the damper blade between the first position and the second position; and 
a deployment strap (120/121) coupled to the damper body, wherein the deployment strap is configured to facilitate placement of the damper body in the duct of the ductwork system from an installation location, wherein the deployment strap is configured to be secured to the duct, and wherein when the deployment strap is secured to the duct, the deployment strap extends upstream and helps hold the retrofit damper in position within the duct.( col 7, lns 31 – 59)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726. The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Species D has been withdrawn.
        2 The claims have been examined in order of dependency, not numerically.  Additionally Claims 8 - 10 have been withdrawn, and claims 11 - 20 have been cancelled.
        3 Claim 26 depends from Claim 7
        4 The claims have been examined in order of dependency, not numerically.